Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 02/18/2022:
Replacement Sheet for Figure 6 is acknowledged.
Amendment to the Specification correcting some minor informalities is acknowledged.
Amendments to Claims 1, 9, 10 and 14 are acknowledged.
New Claims 17 to 24 are acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding Claim 1:
The Claim includes the limitation “Heating means”, but is nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.

Regarding Claim 20:
The claim includes the limitation “closed loop pressure means” is being interpreted as the Pressure Chamber 18” as described on Figures 3 to 7 and related paragraphs of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 to 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14:
The Claim reads “Packaging machine comprising the heating means according to claim 1, and/or the packaging machine is optionally a vertical flow wrapper and/or the heating means is provided upstream from a sealing means”. The Claim is confusing, it is not clear if the claimed packaging machine comprises the heating means or not. The Examiner will read it as – A packaging machine comprising the heating means of Claim 1, wherein the packaging machine is a vertical flow wrapper and/or the heating means is provided upstream of the sealing means--. Note that still the claim does not make complete sense since the “heating means” are supposed to heat the air for the seals so they are of no use being “downstream” from the “sealing means”.

Regarding Claim 17:
Tyler discloses wherein the tube comprises a spiral-shaped part, having: a first spiral tubular path and a second spiral tubular path, both of which spiral about a central longitudinal axis (Figures 2 and 3, short of any additional limitations , wherein the medium is moved in a first direction through the first spiral tubular path about the central longitudinal axis, the medium is moved in an opposite second direction through the second spiral tubular path about the central longitudinal axis, and wherein the first spiral tubular path comprises spirals that are located in between spirals of the second tubular path. The claim is confusing since it seems to be contradicting itself. For prosecution it will be considered that the tube comprises a “double helix heat exchanger with counterflow” so the medium is moved in a first direction through the first spiral tubular first and then the medium is moved in an opposite second direction through the second spiral tubular path.

Regarding Claim 20:
The Claim includes the limitation “the closed loop means” that has no antecedent basis. For prosecution the Examiner will read it as –a closed loop means--.
The claim limitation “closed loop means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but it is unclear whether the applicant wants this limitation to be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Regarding Claim 22:
The Claim includes the limitation “the two planes extend parallel to a direction of motion of a film transported by the packaging machine”. There is no antecedent basis for a “packaging machine” on Claim 22 since it is dependent of Claim 10. For prosecution it will be consider dependent of Claim 14.

Regarding Claims 23 and 24:
The Claims include the limitation “the block has a triangular shaped region”. In reality a cross section of the block has a triangular shaped region.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 7are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler (US 6044837).
Regarding Claim 1:
Tyler discloses a Heating means comprising: a heating element and a tube through which a medium to be heated the tube is configured to flow, wherein the tube is incorporated into a block of a solid-state thermos-conductive material (Figures 1 and 2, Heat exchanger apparatus not numbered, The burner 50 will be considered the heating element, the medium to be heated is the “process air”, the tube is formed by helical space 60 on annular space 40, and the whole structure can be considered a “block of a solid-state thermal conductive material”).

Regarding Claim 2:
Tyler discloses that the block forms sidewalls of the tube (Figure 2, the block forms the sidewalls 20 and 10 of helical space 60).

Regarding Claim 6:
Tyler discloses that the tube comprises a spiral shaped part (Figure 2, Column 4, lines 5 to 14; the tube includes first and second spiral paths within annular space 40, tube 70 is the first and space 60 is the second).
Regarding Claim 7:
Tyler discloses that a counter flow of the medium is provided by the spiral-shaped part (Figure 2, the heat exchanger can be considered a “counter-flow” heat exchanger since the fluid being heated flows on space 60 at an opposite direction to the “hot fluid” on tube 70).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 4, 8 to 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 6044837) as applied to Claim 1 above, in view of Linner (US 4511426).
Regarding Claims 3, 4, 14 and 23.
As discussed above for claim 1, Tyler discloses the invention as claimed.
Tyler does not disclose a packaging machine, that the heating means comprises a multitude of outlets, which are incorporated into the block or if the outlets comprise a nozzle incorporated in the block.  
Linner teaches a device for hot air welding for a vertical flow wrapper that include a multitude of outlets for hot air and the outlets comprise a nozzle incorporated to the block (Figure 1 shows nozzle 10 including hot air outlets 15 being used to seal the open end of a tubular bag 14, note that slot 15 can be replaced by a set of holes and the cross-section on Figure 1 can be considered “triangular”) but does not disclose details of how the hot air is generated.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Tyler the teachings of Linner and form openings and nozzles incorporated to the block by the process air outlet 64 as described by Linner to use the heating means of Tyler to provide hot air from upstream to the seals of a vertical flow wrapper packaging machine.

Regarding Claims 8 and 9:
As discussed above for claim 1, Tyler discloses the invention as claimed.
Tyler does not disclose a packaging machine using the hot air generated by the heating element or a closed loop pressure chamber provided downstream of the spiral-shaped part.  
Linner teaches a device for hot air welding for a vertical flow wrapper that uses nozzles to deliver hot air generated upstream and includes a collector housing 16, which can be considered a “closed loop pressure chamber” since the used hot air is fed into a recirculation system by conduit 17, but does not disclose details of how the hot air is generated.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Tyler the teachings of Linner and use the heating means of Tyler to provide hot air from upstream to the seals of a vertical flow wrapper packaging machine including a “closed loop pressure chamber” to recirculate the used hot air is fed into a recirculation system to the Process air intake 62 by a conduit so less energy is required to heat the “hot air”.

Regarding Claims 10 and 11:
As discussed above for claim 1, Tyler discloses the invention as claimed.
Tyler does not disclose that each of the outlets are framed by two planes forming an inner angle of 90 degrees or more.
Linner teaches a device for hot air welding for a vertical flow wrapper that uses nozzles to deliver hot air generated upstream and in order to avoid heat transfer to the goods being packaged, the end of the nozzle is provided with a heat shield formed for guiding the hot air stream, the heatshield includes two planes forming an inner angle of over 90 degrees.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Tyler the teachings of Linner and include in the nozzles a heat shield as described to avoid heat transfer to the goods packaged.

Regarding Claim 22:
As disclosed for Claim 14 the modified invention of Tyler discloses the invention as claimed.
The modified invention of Tyler does not disclose two planes are provided at an angle so that a cross-section of the block has a triangular shaped region in a vicinity of the outlets, the outlets are at a tip of the triangular shaped region, and wherein the two planes extend parallel to a direction of motion of a film transported by the packaging machine.
Tyler teaches on Figure 1 a couple planes at and angle used to redirect the hot air towards the region of the bag being sealed forming what could be considered is a shape of a triangle on cross section but they don’t seem to extend parallel to the direction of motion of the film transported by the packaging machine.
It would have been an obvious matter of design choice to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to have the claimed cross section since the shape showed on Figure 2 does not disclose that solves any problem and the invention would have performed equally well with curved of concave walls.

Claims 17 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 6044837) as applied to Claim 1 above in view of Ruger (US 4161980).
Regarding Claim 17:
As discussed for Claim 1, Tyler discloses the invention as claimed.
Tyler does not disclose a first spiral tubular path and a second spiral tubular path, both of which spiral about a central longitudinal axis, wherein the medium is moved in a first direction through the first spiral tubular path about the central longitudinal axis and then the medium is moved in an opposite second direction through the second spiral tubular path about the central longitudinal axis, and wherein the first spiral tubular path comprises spirals that are located in between spirals of the second tubular path.
The use of “double helix heat exchangers with counter flow” is well known in the art, they are found in textbooks and can be bought in catalogs, as an example Ruger teaches using one for heating up a fluid; these heat exchangers are used to increment heat transfer and efficiency without major increase in size.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to replace the single spiral of Tyler for a double helix similar to the one described by Ruger to increment heat transfer without a major increase in size.

Regarding Claim 18:
Tyler discloses that the medium is heated inside of the spiral-shaped part by heat transfer from side walls of the spiral-shaped part to the medium (that is basically how a heat exchanger works, the walls of the spirals are heated and the fluid passing through them gets heated as it passes).

Regarding Claim 19:
As discussed on Claim 17, the modified invention of Tyler discloses the invention as claim, lacking any additional limitations the heat exchanger can be considered a “pressure chamber”.
The modified invention of Tyler does not disclose a “closed loop”.
The use of “closed loop” controllers, to regulate temperature, pressure or any other relevant variable is well-known in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Tyler a “closed loop controller to regulate pressure or temperature or any other relevant variable. 

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
The arguments of the Applicant seem to be based in considering that the reference Tyler does not disclose a “solid-state thermal conductive material” since it includes thermal insulation.
The Examiner does not agree with that argument because the claim reads “wherein the tube is incorporated into a block of a solid-state thermal conductive material and want to direct the attention of the applicant to the following;
The Claim does not mention how the tube is “incorporated” or provides any special meaning to the term.
The Claim mentions “a block of a solid-state thermal conductive material”, the meaning for “solid-state” as it could be ascertained in the specification is that the material has to be in solid state, not liquid or gaseous; and the material has to be a conductor of heat. As far as the Examiner knows all thermal insulation materials are conductors of heat, maybe not the best, but they surely are conductors. An insulation material that does not conduct heat at all has not been discovered yet.

Note that Claim 20 is being indicated as including allowable subject matter.

Allowable Subject Matter
Claims 20, 21 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed heating means including “closed loop pressure means”, considered as “pressure chamber 18” as disclosed in the specification. No reference on the record disclose a similar structure or could be reasonably modified in such a way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731